Per curiam.
Wallace W. Rogers, Jr., filed a petition for reinstatement as a member of the State Bar of Georgia. Rogers was suspended from the practice of law in Georgia for one year and ordered to receive a public reprimand. Conditions precedent were placed on his reinstatement. In the Matter of Wallace W. Rogers, Jr., 263 Ga. 314 (431 SE2d 366) (1993).
Rogers has complied with all the conditions precedent. The State Bar Committee on Lawyer Impairment certified that Rogers “does *768not now appear to be suffering from a disability or other impairment which might affect his competency to practice law.” The Impairment Committee recommended the following conditions for reinstatement:
Decided October 16, 1995.
William P. Smith III, General Counsel State Bar, Cynthia C. Hinrichs, Assistant General Counsel State Bar, for State Bar of Georgia.
Darrell R. Caudill, Jr., for Rogers.
1. Petitioner shall continue to submit himself to the Committee for assessment and monitoring for a period of twelve (12) months from the date of reinstatement;
2. Petitioner shall continue regular counseling and therapy during the twelve (12) month period from the date of reinstatement and, if requested by the Committee, provide appropriate releases to allow the Committee to receive periodic reports from any such counselor, therapist or other medical professional who is counseling or treating Petitioner;
3. If requested by the Committee during the twelve (12) month period following the date of reinstatement, Petitioner shall submit to an independent clinical evaluation at Petitioner’s expense as directed by the Committee with the results furnished to the Committee.
The State Bar of Georgia acknowledged that Rogers complied with all of the requirements established in the opinion suspending him. The Bar requested the Court to require Rogers to comply with the recommendations made by the Impairment Committee.
We agree with the recommendations offered by the Impairment Committee. Wallace W. Rogers, Jr., is hereby reinstated to the practice of law in Georgia subject to the above conditions.

Reinstated.


All the Justices concur.